Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 51, 56, 61and 66 are amended.  Claims 51-70 are pending.

Response to Arguments
Applicant’s arguments, filed on 12/21/2021, have been fully considered but they are not persuasive. The applicant asserts that the combination of Lee and Chu does not teach or suggest: “receive, from an access point (AP) in a basic service set (BSS) that the STA is associated with, a BSS color change announcement element  that includes a color switching time field, and the color switching time field indicates when the AP will switch to the new BSS color”. Examiner respectfully disagrees.

The combination of Lee and Chu, specifically Lee teaches, as illustrated in Fig. 12, 13A & 13B, a Channel Switch Announcement element that is transmitted to the UE from the Access point, which includes the channel switch Count field. The channel switch count field indicates the number of time slots until the switch occurs, in addition to the new channel number field which is mapped to the new BSS color. [The AP decides the frequency channel switch configuration, including the New channel number (New BSS color) and the time until the switch occurs. The switch time is determined by the AP and transmitted to the UE, and it indicates the switch time interval between the start time of sending the channel switch announcement and the completion time of the switch] (See Lee; Par. [108]-[109], [175]-[176] and Fig. 12, 13A & 13B)

Therefore, and for the reasons set above, the combination of Lee and Chu teaches the claimed invention.  The rejection of claims 51-70 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US. Pub. No. 2016/0007247 A1) in view of Chu et al. (US Pat. No. 9,942,193 B1, Citation from Provisional Application No. 62/088,008).
Regarding claim 51, Lee discloses a station (STA) (Fig. 1; UE 110) comprising: a processor (Fig. 1; processor 155); and a transceiver (Fig. 1; Transmitter 175 & Receiver 140), the processor and the transceiver configured to: 
receive, from an access point (AP) in a basic service set (BSS) that the STA is associated with, a BSS color change announcement element (See Fig. 12; Channel Switch Announcement Message) that includes a BSS color information field (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the new channel number field [Channel Number Field is mapped to BSS Color Information], which indicates the new channel number of the new AP SSID/BSSID to be switched to) and a color switching time field (See Fig. 12; Channel Switch Count Field), and the color switching time field indicates when the AP will switch to the new BSS color (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the switch count field, which indicates the switch time interval between the start time of sending the channel switch announcement and the completion time of the switch [It indicates the time elapsed before switching to the new color [New Channel]]); and use the new BSS color for communication with the AP after the AP switches to the new BSS color (See Par. [108]-[109], [131] – [132] and Figs. 12 &13A of Lee for a reference to that when the switch time elapses, the channel switch count field is set to “Zero”. When the channel switch count field is set to “Zero”, the UE (STA) switches to the new channel [New BSS Color]).
Lee does not explicitly disclose wherein the BSS color information field indicates a new BSS color to be used by the AP.
However, Chu discloses wherein the BSS color information field indicates a new BSS color to be used by the AP (See Page 3 of Chu for a reference to the AP selects a new BSS color in response to the event that its associated STA reports a collided BS color event [detecting that a neighboring AP has the same color as its associated AP]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Lee. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

 Regarding claim 52, Lee does not explicitly disclose wherein the processor and the transceiver configured to transmit, to the AP, an event report indicating that a BSS color collision is detected by the STA based on the same BSS color of an overlapping BSS (OBSS).
However, Chu discloses wherein the processor and the transceiver configured to transmit, to the AP, an event report indicating that a BSS color collision is detected by the STA based on the same BSS color of an overlapping BSS (OBSS) (See Page 3 of Chu for a reference to that when the STA detects a neighboring BSS [Overlapping BSS] color is the same as its associated BSS, the STA reports the collided color event and its neighboring BSSID to its associated AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Lee. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 53, Lee does not explicitly disclose wherein the event report further comprises one or more OBSS information associated with one or more neighboring BSSs detected by the STA.
However, Chu discloses wherein the event report further comprises one or more OBSS information associated with one or more neighboring BSSs detected by the STA (See Page 3 of Chu for a reference to a STA reports neighboring BSS color and neighboring BSSID to its associated AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Lee. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 54, Lee does not explicitly disclose wherein the event report is sent by the STA in an unsolicited manner.
However, Chu discloses wherein the event report is sent by the STA in an unsolicited manner (See Page 3 of Chu for a reference to that once the STA detects a neighboring BSS [Overlapping BSS] color is the same as its associated BSS, the STA reports the collided color event and its neighboring BSSID to its associated AP without being requested by AP1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Lee. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 55, Lee does not explicitly disclose wherein the BSS color change announcement element is received as a response to the event report.
However, Chu discloses wherein the BSS color change announcement element is received as a response to the event report (See Page 3 of Chu for a reference to that when the STA detects and reports collided BSS color event to its associated AP, the STA receives the new color from the AP [AP1]).
Chu; Page 4)

Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 51.

Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth in claim 52.

Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth in claim 53.

Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 54.



Regarding claim 61, Lee discloses an access point (AP) (Fig.1; BS 105) comprising: a processor (Fig. 1; processor 180); and a transceiver (Fig. 1; Transmitter 125 & Receiver 190), the processor and the transceiver configured to: 
transmit, to a station (STA) in a basic service set (BSS) that the AP is associated with, a BSS color change announcement element (See Fig. 12; Channel Switch Announcement Message) that includes a BSS color information field (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the new channel number field [Channel Number Field is mapped to BSS Color Information], which indicates the new channel number of the new AP SSID/BSSID to be switched to) and a color switching time field (See Fig. 12; Channel Switch Count Field), and the color switching time field indicates when the AP will switch to the new BSS color (See Par. [108]-[109], [176] and Figs. 12 &13A of Lee for a reference to the channel switch announcement frame that includes the switch count field, which indicates the switch time interval between the start time of sending the channel switch announcement and the completion time of the switch [It indicates the time elapsed before switching to the new color [New Channel]]); and use the new BSS color for communication with the AP after the AP switches to the new BSS color (See Par. [108]-[109], [131] – [132] and Figs. 12 &13A of Lee for a reference to that when the switch time elapses, the channel switch count field is set to “Zero”. When the channel switch count field is set to “Zero”, the UE (STA) switches to the new channel [New BSS Color]).

However, Chu discloses wherein the BSS color information field indicates a new BSS color to be used by the AP (See Page 3 of Chu for a reference to the AP selects a new BSS color in response to the event that its associated STA reports a collided BS color event [detecting that a neighboring AP has the same color as its associated AP]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Lee. The motivation for combination would be improving the communication system’s performance, by avoiding collision that may occur between the associated AP and a neighboring AP associated with a neighboring BSS. (Chu; Page 4)

Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth in claim 52.

Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 53.



Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 55.

Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth in claim 61.

Regarding claim 67, the claim is interpreted and rejected for the same reason as set forth in claim 52.

Regarding claim 68, the claim is interpreted and rejected for the same reason as set forth in claim 53.

Regarding claim 69, the claim is interpreted and rejected for the same reason as set forth in claim 54.

.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Koskela et al. (US. Pub. No. 2014/0016568 A1) discloses a method, apparatus and computer program product for facilitating switching from a first channel to a second channel. 
Agarwal et al. (US. Pub. No. 2012/0311173 A1) discloses adaptive wireless channel selection and/or protocol parameter selection based on various combinations of transmission delay, packet loss and channel utilization statistics.
Gossain et al. (US. Pub. No. 2010/0103850 A1) discloses a method and apparatus to select a channel in a wireless communication system.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413